Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, Applicant claims “a third water supply port”.  Claiming a “third” water supply port makes the claim indefinite as it is not clear where the “first” or “second” water supply ports are located.  Clarification is required.
In claim 10, Applicant claims “the excess water flow path” in line 10.  There is a lack of antecedent basis of this term in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2010/0297513) in view of Asano (JP 2012-155979 A with references made to the machine translation).
Regarding claim 1, Yasuda discloses a fuel cell device, comprising: 
a fuel cell module (Fig. 1) comprising a fuel cell (1) and a reformer (71) configured to steam-reform a raw fuel (paragraph 111 which discloses steam reforming); 
a condensate water recovery flow path (out of condenser 62) configured to recover water contained in an exhaust gas discharged from the fuel cell module as condensate water (fuel cell exhausts a gas stream to water condenser 62 which condenses water and sends to tank 7); 
a condensate water recovery device (tank 7, tank 5, purifier 10) configured to store the condensate water flowing through the condensate water recovery flow path; and 

the condensate water recovery device comprising: 
a first ion exchange container (purifier 10 can comprise an ion exchange resin, see paragraph 130) which contains an ion exchange resin, and 
a first storage container (such as cooling water tank 5) configured to store the condensate water having passed through the first ion exchange container (see flow diagram of Fig. 1 which illustrates effluent from the filter/ion exchange resin 10 going to tank 5), 
the first storage container being a bottomed container comprising an upper side opening (see tank 5 in Fig. 1 which illustrates a bottom to the tank, along with an opening from heat exchanger 61, in the top), 
Yasuda teaches an ion exchange resin to remove impurities from the water and then sending the water to a storage tank.  However, Yasuda does not explicitly disclose the first ion exchange container being disposed inside the first storage container with a space from the first storage container, and being configured to attach to and detach from the first storage container through the upper side opening. 
Asano also discloses a fuel cell system with a ion exchange purifier (see Overview/Abstract).
Asano teaches an ion exchange filter for purifying water for a fuel cell (see overview/abstract) and teaches that an ion exchange container (12, see Fig. 5) being disposed inside a first storage container (11b of Fig. 5) with a space from the first storage container, and being configured to attach to and detach from the first storage container through an upper side opening (see Fig. 5 which shows a detachable/screwable container 12 that and be removed and reattached to an upper opening of a container 11b).  Asano teaches such a structure in order to 
Regarding claim 2, Yasuda, as modified by Asano, further discloses wherein 
the first ion exchange container comprises, at a lower portion thereof, a first water supply port (see port 12 in Fig. 3 or Asano) configured to discharge the condensate water having passed through the first ion exchange container (the direction of flow does not add structure to the claimed apparatus); 
the first ion exchange container is disposed with a space from a bottom surface of the first storage container (see Fig. 3 of Asano which discloses a space ‘S’ between the bottom of the first ion exchange container 12 and the bottom surface of the storage container 11); and 
the space serves as a storage portion configured to store the condensate water supplied from the first water supply port (such a limitation does not define any structure but rather discloses the intended use of the space). 
Regarding italicized limitations recited in claim 2 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 6, Yasuda further discloses a neutralization container (5, for example) which contains a neutralizer (volume of water can act as a neutralizer); an excess water flow path configured to supply excess water that is excess in the condensate water recovery device (flow from conduit 11 is overflow that is from the recovered water tank 7 and not needed by the 
Regarding claim 7, Yasuda further discloses a second storage container (5) communicating with the first storage container (see Fig. 1 which shows fluid communication between tanks 5 and 7), wherein an upstream end of the reforming water supply flow path (8) is connected to the second storage container water (see passage 14 which goes from the second storage tank 5, to the first storage tank 7, to the reforming water supply flow path 8). 
Regarding claim 10, Yasuda teaches a second storage container (5) with a first tank (tank 5 pictured in Fig. 1) but does not teach a second tank that is configured to store excess water overflowed from the first tank.
Asano teaches an ion exchange purifier (43) that empties into a second tank (4) in order to store water that is used in the reformer (see paragraph 49 which discloses tank 4 is utilized to store water for reforming and teaches a heater 40 which allows for the water to be heated in preparation for sending it to the reformer).
As such, adding an additional tank to the system of Yasuda for storage, as taught by Asano, would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification would allow for additional storage capacity for water, while also allowing the water to be pretreated/heated prior to being sent to the reformer, as taught by Asano.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (Yasuda and Asano) do not teach or suggest a configuration which includes a second ion exchange container containing a second ion exchange resin wherein an external water flow path includes the second ion exchange container.

Related prior art not cited above

US 2012/0107703
US 2009/0130529

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.